IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


ERNEST EWING CHRISTOPHER,       : No. 35 WAL 2019
EXECUTOR FOR THE ESTATE OF      :
MILDRED F. SNYDER,              :
                                : Petition for Allowance of Appeal from
                Petitioner      : the Order of the Superior Court
                                :
                                :
           v.                   :
                                :
                                :
GOLDEN GATE NATIONAL SENIOR     :
CARE, LLC; GGNSC UNIONTOWN, LP  :
D/B/A GOLDEN LIVING CENTER      :
UNIONTOWN; GGNSC UNIONTOWN GP, :
LLC; GGNSC HOLDINGS, LLC; GGNSC :
EQUITY HOLDINGS, LLC; GPH       :
UNIONTOWN, LP; GGNSC            :
ADMINISTRATIVE SERVICES, LLC;   :
GGNSC CLINICAL SERVICES, LLC;   :
GOLDEN GATE ANCILLARY, LLC; AND :
JOYCE HOCH, NHA,                :
                                :
                Respondents     :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of July, 2019, the Petition for Allowance of Appeal is

DENIED.